DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant’s election of Group I, claims 1-10 in the reply filed on December 8, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Usui (US 6,355,586).
Regarding claim 1: Usui teaches photosensitive glass pastes comprising a photosensitive resin (organic component) and an inorganic component containing a glass powder and ceramic filler (see Col. 6-Col. 7, Col. 12, lines 39-50, and Tables). 
	Usui’s glass powders have a crystallization point and softening point with a difference between them being at least 80oC (Col. 3, lines 33-41) or even a difference falling within the range claimed (see Table 3). 
Regarding claim 2: The glass powders can comprise SiO2, B2O3, BaO, ZnO, Al2O3, MgO and La2O3 (see Col. 4, line 11, Col. 4, line 39, Col. 5, line 8, line 18, line 27, line 59) which is considered to meet the limitation of a SiO2-B2O3-BaO-ZnO-Al2O3-MgO-La2O3 glass. 
It is noted for the record that as the claim does not limit the powder composition to exclude other materials (i.e. consisting of language) but instead only recites “is” a SiO2-B2O3-BaO-ZnO-Al2O3-MgO-La2O3 glass, as long as the prior art teaches a composition containing all the above oxides, the limitation is considered to be met regardless of whether or not other oxides are present. 
Regarding claims 3 and 4: As the glass powder above is the only glass powder, it is taken to be 100wt% of the glass powder. 
Regarding claims 5-6 and 7: The ceramic filler can be alumina, etc. (see Col. 6-7, Tables).
Regarding claims 8-9 and 10: The amount of ceramic in the inorganic component can be within the range claimed (see Col. 6-7 and Tables). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN

Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784